JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed May 19, 2014, be affirmed. Appellant has identified no error in the district court’s holding that the federal courts lack authority to grant the relief she seeks, which is within the purview of other branches of the federal government. To the extent appellant argues that the district court erred by sua sponte dismissing her complaint prior to service of process on the defendants, the dismissal was proper pursuant to 28 ' U.S.C. § 1915(e)(2), which provides “the court shall dismiss the case at any time” if the court determines that the action is frivolous or fails to state a claim on which relief may be granted.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.